DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 9, 11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 14, 17 of US. Patent No.  8,902,242 (“Patent ‘242” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of current claims 2, 4, 9, 11, and 16 are already included in claims 1, 6, 9, 14, and 17 of Patent ‘242. See tables below.
Table I:
Current Application 17/241916
US. Patent No.  8,902,242
2, 4, 9, 11, 16
1, 6, 9, 14, 17, respectively


Table II:
Current Application 17/241916
US. Patent No.  8,902,242
2. A method comprising: 









receiving a request from an application executing on a virtual machine to update a graphical user interface of the application displayed on a client device; 

identifying drawing primitives corresponding to drawing commands for updating the graphical user interface; 


determining whether to transmit one or more of the drawing primitives or to transmit updated display data to the client device in response to the request to update the graphical user interface, the determining whether to transmit comprising: 

determining a first bandwidth usage for transmitting one or more drawing primitives, and 


determining a second bandwidth usage for transmitting the updated display data corresponding to one or more drawing primitives; and 




transmitting either the one or more drawing primitives or the updated display data to the client device based on the determining.
1.  In a server having a primary framebuffer for storing display data and a display encoder that uses a secondary framebuffer for transmitting display data to a remote client terminal, a method for reducing an amount of display data to be transmitted to the remote client terminal, the method comprising: 
updating a queue comprising a list of completed drawing primitives upon execution of drawing primitives into the primary framebuffer;  receiving a request from the display encoder for a list of drawing primitives that corresponds to updated display data in the secondary framebuffer;  

extracting the requested list of drawing primitives from the queue; 

providing the requested list of drawing 
primitives to the display encoder;  






determining a first bandwidth usage for 
transmitting a drawing primitive from the requested list;  

determining a second bandwidth usage for transmitting the updated display data corresponding to the drawing primitive from the secondary framebuffer;  

identifying which of the first bandwidth usage and the second bandwidth usage is a lower bandwidth 
usage;  and 
transmitting either the drawing primitive or the updated display data in the secondary framebuffer based on which of the first bandwidth usage and the second bandwidth usage is the lower bandwidth usage.



For similar reason, claims 2, 4, 9, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14 and 16 of US. Patent No. 9,448,760 (“Patent ‘760” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of current claims 2, 4, 9, 16, and 18 are already included in claims 1, 7, 8, 14 and 16 of Patent ‘760. See tables below.
Table I:
Current Application 17/241916
US. Patent No. 9,448,760
2, 4, 16, 18, 9
8, 14, 1, 7, 16


Table II:
Current Application 17/241916
US. Patent No. 9,448,760 
2. A method comprising: 




receiving a request from an application executing on a virtual machine to update a graphical user interface of the application displayed on a client device; 

identifying drawing primitives corresponding to drawing commands for updating the graphical user interface; 




determining a first bandwidth usage for transmitting one or more drawing primitives, and 


determining a second bandwidth usage for transmitting the updated display data corresponding to one or more drawing primitives; and 

transmitting either the one or more drawing primitives or the updated display data to the client device based on the determining.


updating a queue of completed drawing primitives 
upon execution of drawing primitives into a primary framebuffer;  
receiving a request for a list of drawing primitives that corresponds to updated display data in a secondary framebuffer;  


providing the requested list of drawing 
primitives to a display encoder; 










determining a first bandwidth usage for 
transmitting a drawing primitive from the requested list;  

determining a second bandwidth usage for transmitting the updated display data corresponding to the drawing primitive from the secondary framebuffer;  and 

transmitting either the drawing primitive or the updated display data in the secondary framebuffer to a client terminal based on which of the first bandwidth usage and the second bandwidth usage is lesser.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (US. Patent App. Pub. No. 2005/0256950) in view of Croft et al. (US. Patent App. Pub. No. 20070180450, “Croft” hereinafter).
As per claim 2, Suzuki teaches a method comprising: 
receiving a request from an application executing on a virtual machine to update a graphical user interface (addressed below in combination with the teachings of Croft) of the application displayed on a client device (¶ [27] and [59]);
identifying drawing primitives corresponding to drawing commands for updating the graphical user interface (addressed below) (¶ [19], i.e. identifying image drawing/rendering using the command method, where “information for being displayed is transmitted as drawing commands.  The remote client interprets the drawing commands and draws a picture on the screen based on the interpretation”, see ¶ [11]);
determining whether to transmit one or more of the drawing primitives (using the command method) or to transmit updated display data to the client device in response to the request to update the graphical user interface (using differential image method), the determining whether to transmit comprising: 
determining a first bandwidth usage for transmitting one or more drawing primitives, and 
determining a second bandwidth usage for transmitting the updated display data corresponding to one or more drawing primitives; and 
transmitting either the one or more drawing primitives or the updated display data to the client device based on the determining (¶ [140], “Furthermore, as the data transfer rate is lower (the bandwidth is narrower), the differential image method is more efficient, whereas as the data transfer rate is higher (the bandwidth is broader), the command method is more efficient” The “command method” and “differential image method” is described in ¶ [47-50]. The transmitting one or more drawing primitives is interpreted as the “command method” and the transmitting the updated display data is interpreted as the differential image method).  
Suzuki does not expressly teach receiving a request from an application executing on a virtual machine to update a graphical user interface.
However, Croft teaches a similar method of updating graphics data on a client device during a client-server session (¶ [823-824]) wherein the request from an application executing on a virtual machine to update a graphical user interface (¶ [371]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make use of the method of executing application on a virtual machine for updating graphics user interface as taught by Croft and apply it to the method as taught by Suzuki addressed above because virtual machine provides increased flexibility without affecting other users (see ¶ [10]).
As per claim 3, as addressed in claim 2 above, the combined Suzuki-Croft does teach wherein the determining whether to transmit further comprises determining which of the first bandwidth usage and the second bandwidth usage is lesser (Suzuki, ¶ [140] recited above).  
As per claim 4, the combined Suzuki-Croft also teaches wherein the request to update a graphical user interface of the application is converted by a graphical drawing interface layer into drawing commands (Suzuki, ¶ [49]) understood by a video adapter driver (implied included therein in order to display image data. Also in ¶ [11] recited above in claim 2).  
As per claim 5, the combined Suzuki-Croft substantially teaches wherein the video adapter driver marks entries of a driver blitmap data structure to indicate that at least a portion of pixel values in region of a first framebuffer will be updated by executing the drawing commands (Suzuki, Fig. 8, ¶ [77], and [122], and also Fig. 11, ¶ [131-132] for the blitmap data structure).  
As per claim 6, the combined Suzuki-Croft does also teach wherein the video adapter driver converts the drawing commands to drawing primitives and inserts the drawing primitives into a queue (¶ [125], i.e. insert into the display list. See further Fig. 10 for drawing primitives, ¶ [130]).  
As per claim 7, the combined Suzuki-Croft impliedly teaches wherein identifying the drawing primitives comprises extracting the drawing primitives from the queue (see Suzuki, ¶ [47], by checking the display in order to determine which transfer method is selected. See further Fig. 7).  
As per claim 8, the combined Suzuki-Croft also impliedly teaches wherein the one or more drawing primitives correspond to the drawing primitives that change pixels of a framebuffer (Suzuki, ¶ [77], and Fig. 8, ¶ [122]) relative to a prior state of the graphical user interface (in combination with the teachings of Croft addressed in claim 2). Thus, claim 8 would have been obvious over the combined references for the reason above.  
Claim 9, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.

Claim 11, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Claim 22, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611